11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In the interest of L.T.M., a child,           * From the 266th District
                                               Court of Erath County,
                                               Trial Court No. CV32308.

No. 11-14-00149-CV                           * June 26, 2014

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.